UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the quarterly period ended June 30, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.0-12719 GIGA-TRONICS INCORPORATED (Exact name of registrant as specified in its charter) California 94-2656341 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4650 Norris Canyon Road, San Ramon, CA 94583 (925) 328-4650 (Address of principal executive offices) Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes[ X ]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[ X ]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [ X ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes[]No[ X ] There were a total of 5,029,747 shares of the Registrant’s Common Stock outstanding as of August 9, 2012. 1 INDEX Page No. PART I-FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2012(Unaudited)and March 31, 2012 3 Unaudited Condensed Consolidated Statements of Comprehensive Loss, Three Months Ended June 30, 2012 and June 25, 2011 4 Unaudited Condensed Consolidated Statements of Cash Flows, Three Months Ended June 30, 2012 and June 25, 2011 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II-OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Mine Safety Disclosures 15 Item 5. Other information 15 SIGNATURES 16 Item 6. Exhibits 31.1Certification of CEO pursuant to Section 302 of Sarbanes-Oxley Act. 31.2Certification of CFO pursuant to Section 302 of Sarbanes-Oxley Act. 32.1Certification of CEO pursuant to Section 906 of Sarbanes-Oxley Act. 32.2Certification of CFO pursuant to Section 906 of Sarbanes-Oxley Act. 2 Part I – Financial Information Item 1-Financial Statements CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In thousands except share data) June 30, 2012 March 31, 2012 Assets Current assets: Cash and cash-equivalents $ $ Trade accounts receivable, net of allowance of $97 and $96, respectively Inventories, net Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets - 16 Total assets $ $ Liabilities and shareholders' equity Current liabilities: Accounts payable $ $ Accrued commission Accrued payroll and benefits Accrued warranty Deferred revenue 7 Deferred rent 65 59 Capital lease obligations 20 20 Other current liabilities Total current liabilities Long term obligations - deferred rent Long term obligations - capital lease 13 15 Total liabilities Commitments Shareholders' equity: Convertible Preferred stock of no par value; Authorized - 1,000,000 shares Series A - designated 250,000 shares; 0 shares at June 30, 2012and March 31, 2012 issued and outstanding Series B - designated 10,000 shares; 9,997 shares at June 30, 2012 and 0 shares at March 31, 2012 issued and outstanding;(liquidation preference of $2,309) Common stock of no par value; Authorized - 40,000,000 shares; 5,029,747 shares at June 30, 2012 and March 31, 2012 issued and outstanding Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See Accompanying Notes to Unaudited Condensed Consolidated Financial Statements 3 CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (UNAUDITED) Three Months Ended (In thousands except per share data) June 30, 2012 June 25, 2011 Net sales $ $ Cost of sales Gross margin Engineering Selling, general and administrative Restructuring 92 - Total operating expenses Operating loss ) ) Interest expense, net - - Loss before income taxes ) ) Provision for income taxes 2 3 Net loss and comprehensive loss $ ) $ ) Loss per share - basic $ ) $ ) Loss per share - diluted $ ) $ ) Weighted average shares used in per share calculation: Basic Diluted See Accompanying Notes to Unaudited Condensed Consolidated Financial Statements 4 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended (In thousands) June 30, 2012 June 25, 2011 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization 57 34 Share based compensation 57 54 Change in deferred rent ) (8 ) Change in other assets 16 - Changes in operating assets and liabilities ) Net cash (used in) provided by operating activities ) Cash flows from investing activities: Purchases of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from exercise of stock options - 4 Principal payments on capital leases (2 ) ) Net cash used in financing activities (2
